    Case: 4:19-cr-00650-AGF Doc. #: 3 Filed: 08/16/19 Page: 1 of 2 PageID #: 7




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     ) No. 4:19-CR-00650 AGF JMB
                                              )
CONNER G. BOWERS,                             )
                                              )
               Defendant.                     )

                MOTION FOR PRE-TRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Dianna R. Collins, Assistant

United States Attorney for said District, and moves the Court to order defendant detained

pending trial, and further requests that a detention hearing be held three (3) days from the date of

defendant’s initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, Section 3141, et seq.

       As and for its grounds, the Government states as follows:

       1.      Defendant is charged with:

       (a)     an offense for which a maximum term of imprisonment of ten years or more

       (b)     an offense under Title 18, United States Code, Section 2421 (Mann Act)

       2.      Accordingly, a rebuttable presumption arises pursuant to Title 18, United States

Code, Section 3142(e)(3) that there are no conditions or combination of conditions which will

reasonably assure the appearance of the defendant as required, and the safety of any other person

and the community.

       3.      There is a serious risk that the defendant will flee.
    Case: 4:19-cr-00650-AGF Doc. #: 3 Filed: 08/16/19 Page: 2 of 2 PageID #: 8




       4.      The defendant is a threat to the community.

       WHEREFORE, the Government requests this Court to order defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of defendant’s initial

appearance.

                                               Respectfully submitted,


                                               JEFFREY B. JENSEN
                                               United States Attorney


                                               /s/ Dianna R. Collins
                                               DIANNA R. COLLINS, #59641MO
                                               Assistant United States Attorney
                                               Thomas F. Eagleton Courthouse
                                               111 South Tenth Street, 20th Floor
                                               St. Louis, Missouri 63102
                                               (314) 539-2200
